DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
Claims 1-11 and 14-20 are pending.  Claims 1, 19 and 20 are independent.
Response to Amendment
The rejection of claims 1-11 and 14-20 under 35 U.S.C. 103 as being unpatentable over Moore et al. (W02008100445A2) is withdrawn in light of Applicant’s amendment to claim 1 requiring an antioxidant.
The rejection of claims 1-11 and 14-20 under 35 U.S.C. 103 as obvious over Brown et al. (WO2015069945A1) is withdawn.  
The rejection of claims 1-11 and 14-20 under 35 U.S.C. 103 as obvious over Qin et al. (WO 2016/178668 A1) is maintained.
The rejection of claims 1-11 and 14-20 under 35 U.S.C. 103 as being unpatentable over Qin et al, (US 2016/0326467) is maintained.
The Double Patenting rejections of claims 1-11 and 14-20 on the ground of nonstatutory double patenting as being unpatentable over claims US 9,982,221 B2, 10,385,294 B2, and 10,377,976 B2 are maintained.  The provisional rejection of claims 1-11 and 14-20 on the ground of nonstatutory double patenting as being unpatentable over a plurality of copending applications is maintained.  Examiner notes that Applicant’s have requested the Double Patenting rejections be held in abeyance.  
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. Applicants urge that the amendment to the claims requiring an antioxidant overcomes the rejections.  Applicant’s arguments are not found persuasive because Qin et al. (WO 2016/178668 A1) teach the same leuco formulations having antioxidants (See page 77,ln.25) as is required in the amended claim 1.  Similarly  Applicant’s arguments are not found persuasive because Qin et al. (US 2016/0326467 A1) teach the same leuco formulations having antioxidants (See page 40,[0368]) as is required in the amended claim 1.  Accordingly the rejection is maintained and the amendments are addressed in the office action below.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as obvious over Qin et al. (WO 2016/178668 A1).
Qin et al. exemplify leuco triphenylmethane laundry care having antioxidants (See page 77,ln.25) and deposition on to cotton and synthetic 
Physical and chemical triggers encompassing the claimed triggering agent begin on page 1,ln.20-25. And is exemplified in greater detail on page 18, lines 20-30.
Limitation to counterion is taught in page 44,ln.26.  And page 45,ln9 teaches the claimed balancing of claim 1. 
Regarding the claim 1 amendment to the ratio of formula I to its oxidized form is at least 1:3 is suggested on page 31, line 15 teaching a small amount of the leuco colorant may be oxidized when contacted with air or oxygen to form colored triphenylmethane (TPM) dyes. The colored TPM dyes can further react with other ingredients in the product and/or the detergent to form other molecules.  Also the abstract teaches that the claimed formula 1 is in a stable, substantially colorless state and then may be transformed to an in tense colored state upon exposure to certain physical or chemical changes such as, for example, exposure to oxygen, ion addition, exposure to light.  
Also, page 18,ln.s 20-25 guide one of ordinary skill to optimize a laundry care composition may be colored to a consumer pleasing level, and the amount of bluing on the treated textile substrate may be adjusted to the most desirable level. It is also noted that at least some of the colorants of the present invention possess the ability to provide a latent color that is stable to conditions that degrade the colored species.

Qin et al. do not exemplify the oxidizer physically separated from the leuco dye as required by claim 1. However, given the explicit teaching guiding one of ordinary skill to the pouches above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed physical separation as such a separation is specifically contemplated within the prior art.  

Qin et al. do not teach the claimed 1:3 ratio of the formula I to its oxidized form. However, page 54,lines 25-30 guides one of ordinary skill to optimize the ratio teaching "cationic charge density" of a polymer refers to the ratio of the number of positive charges on the polymer to the molecular weight of the polymer. The average molecular weight of such suitable cationic polymers will generally be between 10,000 and 10 million, in one embodiment between 50,000 and 5 million, and in another embodiment between 100,000 and 3 million.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed at least 1:3 ratio of the claimed leuco Formula I to its oxidized form because Qin et al clearly guides one of ordinary skill to add the leuco colorant without any fear of staining since it is in a colorless state until it is exposed to a physical or chemical change (see page 3,ln 20-25), wherein suitable leuco colorants have the structures according to Examples 1-14 (see Table 1 A). Furthermore, optimizing the ratios would have nonetheless been obvious to the skilled artisan to produce the 
Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al, (US 2016/0326467).
Qin et al. (US 2016/0326467) exemplify a disinfecting composition that is naturally oxidizing in nature [0378] comprising leuco colorants and their use in the laundering of textiles (see abstract). It is further taught by Qin et al that the composition contains at least one surfactant and at least one compound represented by Formula (I), wherein the compound of Formula (I) contains at least two divalent substituents conforming to the structures of Formulae (C) and (CXL) (see paragraphs 12-21), that the composition contains fluorescent brighteners (see paragraph 21) and antioxidants (see page 31 [0271] and (See page 40,[0368])), wherein the composition is used in a process to wash laundry (see paragraph 322), per the requirements of the instant invention. See also claim 1 teaching the claimed formula I with the claimed substituents. Specifically, note Examples 2-8, 10 and 12-14 in Table 1. [0300] on page 34, teaches separate compartmentalization meeting the physical separation required in claim 1.
Qin et al, US 2016/0326467 does not specifically teach the claimed ratio of Formula I to its oxidized form is at least 1:3, as is required by the instant claim 1.  [0003] teaches one of ordinary skill to measure the leuco dye and its colored form separately in the solvent in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed laundry care composition having at least 1:3 ratio of the claimed leuco Formula I to its oxidized form because Qin .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 9,982,221 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,982,221 claims a similar laundry care composition comprising at least one surfactant and at least one compound represented by formula (I) (see claims 1 -18 of U.S. Patent No. 9,982,221), as required in the instant claims. Therefore, instant claims 1 -20 are an obvious formulation in view of claims 1-18 of U.S. Patent No. 9,982,221. 
Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,385,294 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,385,294 B2 claims a similar laundry care composition comprising at least one surfactant and at least one compound represented by formula (I) (see claims 1 -20 of U.S. Patent No. 10,385,294 B2), as required in the instant claims. Therefore, instant claims 1 -20 are an obvious formulation in view of claims 1 -20 of U.S. Patent No. 10,385,294 B2. 
Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,377,976. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,377,976 claims a similar laundry care composition comprising at least one surfactant and at least one compound represented by formula (I) (see claims 1 -20 of U.S. Patent No. 10,377,976), as required in the instant claims. Therefore, instant claims 1 -20 are an obvious formulation in view of claims 1 -20 of U.S. Patent No. 10,377,976 B2.
Claims 1-11 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -20 of copending Application No. 15/800,100; claims 1 -19 of copending Application No. 15/800,118; claims 1 -21 of copending Application No. 15/800,834; claims 1 -29 of copending Application No. 15/963,147; claims 1-19 of copending Application No.16/157,115; claims 1 -20 of copending Application No. 16/157,120; claims 1 -19 of copending Application No. 16/157,127;  claims 1-20 of copending Application No.16/157,131; claims 1 -31 of 
Although the claims at issue are not identical, they are not patentably distinct from each other because each of the above listed copending applications claim a similar laundry care composition comprising a leuco compound and adjunct laundry care additives (see the instant claims being an obvious formulation in view of the compositions in the copending claims.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764